[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGMENT
The attorney trial referee recommended judgment based on the charges for services rendered plus interest at 12% from the commencement of the action as provided in section 52-192a of the General Statutes. Interest at the legal rate in section 37-3a is discretionary with the trier. The same applies to attorney's fees under section 52-192a and section 350 of the Practice Book. The Court cannot find additional facts beyond those found by the attorney trial referee unless they are admitted or undisputed. Dills v. Enfield, 210 Conn. 705, 714. The recommended judgment conforms to the facts found by the referee, and the refusal to approve attorney's fees and additional interest was within the reasonable discretion of the referee.
Judgment is entered ;n accordance with the report.
Robert A. Fuller, Judge CT Page 3114